If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 26, 2021
               Plaintiff-Appellee,

v                                                                   No. 352361
                                                                    Antrim Circuit Court
DAVID MICHAEL BARBER,                                               LC No. 19-004936-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals as of right his jury-trial convictions of involuntary manslaughter, MCL
750.321, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b.1 Defendant was sentenced to serve consecutive terms of 3 to 15 years’ imprisonment
for involuntary manslaughter and two years’ imprisonment for felony-firearm. We affirm.

                                       I. BACKGROUND

        This case arises from defendant’s accidental fatal shooting of Justin Beutel on November
15, 2018, the opening day of deer hunting season in Michigan. Defendant was hunting on private
property owned by members of Beutel’s family without their consent. Defendant saw what he
believed was a deer standing up and quickly fired his gun from 55 yards away. Upon closer
inspection, defendant realized that he had actually shot a man who was attending to a deer that had
already been killed. Defendant sought emergency assistance, but Beutel died from the gunshot
wound.

                                     II. JURY INSTRUCTION




1
 Defendant was also convicted of trespass, MCL 750.552, but he does not contest that conviction.
Defendant was sentenced to serve four days’ imprisonment for trespass.


                                                -1-
       Defendant argues that he is entitled to a new trial because the model jury instruction
defining gross negligence, which was read at his trial, does not comport with Michigan law. We
disagree.

        Questions of law involving jury instructions are reviewed de novo, and a trial court’s
decision concerning whether a jury instruction is applicable to the facts of a case is reviewed for
abuse of discretion. People v Gillis, 474 Mich 105, 113; 712 NW2d 419 (2006). “An abuse of
discretion occurs when the court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” People v Bergman, 312 Mich App 471, 483; 879 NW2d 278 (2015).

        MCR 2.512(B)(2) provides, “Before or after arguments or at both times, as the court elects,
the court shall instruct the jury on the applicable law, the issues presented by the case, and, if a
party requests . . . that party’s theory of the case.” The trial court “must properly instruct the jury
so that [the jury] may correctly and intelligently decide the case. The instruction to the jury must
include all elements of the crime charged, and must not exclude from jury consideration material
issues, defenses or theories if there is evidence to support them.” People v Traver, 502 Mich 23,
31; 917 NW2d 260 (2018) (quotation marks and citations omitted). The Michigan Court Rules
require the reading of Michigan’s Model Jury Instructions if the instructions “are applicable,” the
instructions “accurately state the applicable law,” and the instructions “are requested by a party.”
MCR 2.512(D)(2).

        Defendant was convicted of involuntary manslaughter. “Involuntary manslaughter is a
catch-all crime that encompasses all homicides that do not constitute murder, voluntary
manslaughter, or a justified or excused homicide.” People v Head, 323 Mich App 526, 532; 917
NW2d 752 (2018) (quotation marks and citations omitted). “Involuntary manslaughter is the
killing of another without malice and unintentionally, but in doing some unlawful act not
amounting to a felony nor naturally tending to cause death or great bodily harm, or in negligently
doing some act lawful in itself, or by the negligent omission to perform a legal duty.” People v
Townes, 391 Mich 578, 590; 218 NW2d 136 (1974) (quotation marks and citation omitted;
emphasis added). “The negligence required to establish involuntary manslaughter is different in
kind from ordinary negligence. Such negligence is variously referred to as ‘criminal negligence’
or ‘gross negligence’ and has been discussed thoroughly in several cases.” Id. at 590-591 n 4.
“Gross negligence means wantonness and disregard of the consequences that may ensue.
Wantonness exists when the defendant is aware of the risks but indifferent to the results; it
constitutes a higher degree of culpability than recklessness.” Head, 323 Mich App at 532.

         In this case, the relevant instructions were adapted from M Crim JI 16.10 and M Crim JI
16.18:

         Now, the defendant is charged with the crime of involuntary manslaughter. To
         prove this charge, the prosecutor must prove each of the following elements beyond
         a reasonable doubt:

                First, that the defendant caused the death of Justin Beutel. That is, that
         Justin Beutel died as a result of the defendant’s discharge of a firearm, while
         hunting, at an object without clearly identifying the object and/or without




                                                 -2-
       determining it was safe to fire. Second, that in doing the act, it [sic] caused Justin
       Beutel’s death, the defendant acted in a grossly negligent manner.

               Gross negligence means more than carelessness. It means willfully
       disregarding the results to others that might follow from an act or failure to act. In
       order to find that the defendant was grossly negligent, you must find each of the
       following three things beyond a reasonable doubt:

               First, that the defendant knew of a danger to another. That is, he knew there
       was a situation that required him to take ordinary care to avoid injuring another.
       Second, that the defendant could have avoided injuring another by using ordinary
       care. And, third, that the defendant failed to use ordinary care to prevent injuring
       another when, to a reasonable person, it must have been apparent that the result was
       likely to be serious injury.

        Defendant’s argument that this instruction did not accurately define gross negligence has
already been raised before and rejected by this Court. See People v Cummings, 229 Mich App
151, 157; 580 NW2d 480 (1998), rev’d on other grounds 458 Mich 877 (1998). In Cummings, the
defendant also killed a person by shooting at what he erroneously believed was a deer on the
opening day of Michigan’s deer hunting season. Id. at 153. The defendant was charged with
involuntary manslaughter and the court gave jury instructions that were substantially identical to
the instructions at issue in this case. Id. at 156-157. This Court held that the instructions “properly
defined gross negligence.” Id. at 157. We are bound to follow this opinion; accordingly, we reject
defendant’s argument. MCR 7.215(C)(2).

                            III. SUFFICIENCY OF THE EVIDENCE

       Defendant also argues that the prosecution failed to offer sufficient evidence to convict
defendant of involuntary manslaughter and felony firearm. We disagree.

        We review de novo challenges to the sufficiency of the evidence. People v Savage, 327
Mich App 604, 613; 935 NW2d 69 (2019). To decide “whether sufficient evidence has been
presented to sustain a conviction, a court must view the evidence in a light most favorable to the
prosecution and determine whether any rational trier of fact could have found that the essential
elements of the crime were proven beyond a reasonable doubt.” People v Wolfe, 440 Mich 508,
515; 489 NW2d 748 (1992). “Circumstantial evidence and reasonable inferences drawn from it
may be sufficient to establish the elements of a crime.” People v Fennell, 260 Mich App 261, 270;
677 NW2d 66 (2004). “It is the province of the jury to determine questions of fact and assess the
credibility of witnesses[.]” People v Odom, 276 Mich App 407, 419; 740 NW2d 557 (2007).

        In regards to his involuntary manslaughter conviction, defendant argues that his actions did
not amount to gross negligence because he was unaware of the risk of injury to a human while
shooting at the deer. In order to show gross negligence, the following elements must be
established:

               (1) Knowledge of a situation requiring the exercise of ordinary care and
       diligence to avert injury to another.



                                                 -3-
               (2) Ability to avoid the resulting harm by ordinary care and diligence in the
       use of the means at hand.

              (3) The omission to use such care and diligence to avert the threatened
       danger when to the ordinary mind it must be apparent that the result is likely to
       prove disastrous to another. [People v McCoy, 223 Mich App 500, 503; 566 NW2d
       667 (1997) (quotation marks and citations omitted).]

        Defendant told the investigating officer that he had been hunting his entire life. Multiple
witnesses testified that the goal when firing a gun while hunting was to kill the target. Further,
that hunters should avoid taking quick shots because the goal is to kill whatever is shot. Defendant
told the investigating officer that he “shot without hesitating.” Defendant was hunting on private
property with no-trespassing signs posted. The shooting occurred on the busiest hunting day of
the year. The victim was wearing an orange hat and had several belongings out in the area.
Defendant made statements to the investigating officer implying that the victim may not have died
if defendant had taken a little bit longer prior to shooting. From these facts a jury could conclude
that defendant knew that he needed to exercise ordinary care while hunting to avoid injuring a
person. Because defendant shot and killed the victim, the jury could have inferred that the victim
would not have been killed had the defendant taken more time to identify what he was shooting.
Moreover, the jury could also infer that failing to use ordinary care when firing a gun, given the
intent to kill the target, could be disastrous to another.2

       Affirmed.


                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Stephen L. Borrello
                                                             /s/ Elizabeth L. Gleicher




2
  Defendant also asserted, in his Statement of Questions Presented, a challenge to his felony-
firearm conviction, but thereafter abandoned the challenge for failure to fully brief the issue.
Prince v MacDonald, 237 Mich App 186, 197; 602 NW2d 834 (1999).


                                                -4-